Citation Nr: 1822970	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

 2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The RO, in pertinent part, reopened and denied a previously disallowed claim for service connection for bilateral hearing loss.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Although the RO has determined that new and material evidence has been received in order to reopen the Veteran's claim, the Board is required to consider that question independently.  See 38 U.S.C. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Consequently, the issues on appeal have been characterized as set forth above, on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the previously denied claim for service connection for bilateral hearing loss.  For the reasons set forth below, the underlying matter of the Veteran's entitlement to service connection for bilateral hearing loss is being REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in February 2010, the RO denied the Veteran's claim for service connection for bilateral hearing loss; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's February 2010 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

3.  New evidence received since the time of the RO's February 2010 decision, when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The February 2010 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.204, 20.1103 (2010).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Specific to claims for service connection for hearing loss, impaired hearing is considered a "disability" for VA purposes only when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the evidence reflects that the RO denied the Veteran's claim for service connection for bilateral hearing loss by a decision entered in February 2010.  Following a review of the claims file as it then existed, the RO concluded that there was no evidence of a hearing loss disability either during service or currently.  The Veteran was advised of the RO's decision, and of his appellate rights, by letter dated in March 2010.

No pertinent evidence was received during the one-year period following mailing of notice of the RO's February 2010 decision.  See 38 C.F.R. § 3.156(b).  Nor did the Veteran initiate an appeal within that time frame.  As a result, the RO's decision became final.  38 U.S.C. § 7105 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.204, 20.1103 (2010).  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's February 2010 decision includes the report of a January 2016 VA audiological examination reflecting that the Veteran has a current hearing loss disability in both ears.  This evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim (i.e., that he has a current disability), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claim for service connection for bilateral hearing loss is reopened.


ORDER

The claim for service connection for bilateral hearing loss is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran was examined in January 2016 for purposes of obtaining an opinion as to whether he had a bilateral hearing disability that could be attributed to service.  After examining the Veteran, diagnosing a bilateral sensorineural hearing loss, and reviewing the claims file, the examiner opined that it was less likely than not (i.e., less than 50 percent likely) that the Veteran's hearing loss was caused by or the result of military noise exposure.  The examiner noted that although the Veteran's military occupational specialty carried a high probability of exposure to noise, the audiometric test results from the Veteran's service enlistment and separation examinations "showed his hearing sensitivities within normal limits bilaterally."

The Veteran's service treatment records (STRs) contain an August 1966 induction examination setting out the following audiometric results (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
-
-5
LEFT
0
-5
0
-
5

The report of the Veteran's August 1968 separation examination also contains the results of audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

It is unclear from the face of these reports whether the puretone thresholds were recorded using ASA (American Standards Association) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service department examinations conducted prior to January 1, 1967, unless otherwise indicated, the Board ordinarily assumes that audiometric testing was conducted using ASA measurements and converts the results of such testing to current ISO-ANSI measurements by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
For service department examinations conducted between January 1, 1967, and December 31, 1971, unless otherwise indicated, the Board ordinarily considers the data under both ASA and ISO-ANSI standards, applying the same conversion.

Applying this conversion to the audiometric data in the report of the Veteran's August 1966 induction examination yields the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
-
0
LEFT
15
5
10
-
10

Applying the conversion to the audiometric data in the report of the Veteran's August 1968 separation examination yields these results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
-
15
LEFT
25
20
20
-
15

Significantly, the United States Court of Appeals for Veterans Claims (Court) has noted that the threshold for normal hearing is from 0 to 20 decibels, and that thresholds above 20 decibels levels are indicative of at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Thus, it appears the January 2016 examiner's opinion may have been based, at least in part, on an inaccurate factual premise; namely, that the Veteran's hearing was within normal limits at the time of his August 1968 separation examination.  As such, another medical opinion must be procured.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board observes in this regard that notes that the record contains a March 2015 opinion from a nurse relating the Veteran's bilateral hearing loss to his service.  However, the Board finds the opinion insufficient for purposes of deciding the Veteran's claim.  Although the nurse referred to "a compressive exam and diagnostics" and "a battery of tests and evaluations by specialists" as the premise of the opinion, she did not provide or discuss in a substantive manner any of the data she relied upon in reaching her conclusion.  Nor does her opinion reflect review or consideration of the results of the Veteran's in-service audiometric tests.  In order to be probative, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).



Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue remaining on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have an examiner with appropriate experience review the record and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's bilateral hearing loss had its onset in, or is otherwise attributable to, the Veteran's period of active service.

In formulating the opinion, the examiner should consider that for service department examinations conducted prior to January 1, 1967, unless otherwise indicated, the Board ordinarily assumes that audiometric testing was conducted using ASA measurements and converts the results of such testing to current ISO-ANSI measurements by adding between 5 and 15 decibels to the recorded data.

Applying the conversion to the audiometric data in the report of the Veteran's August 1966 induction examination yields the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
-
0
LEFT
15
5
10
-
10

For service department examinations conducted between January 1, 1967, and December 31, 1971, unless otherwise indicated, the Board ordinarily considers the data under both ASA and ISO-ANSI standards, applying the same conversion.

The original audiometric data from the Veteran's August 1968 separation examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10




However, applying the conversion to the August 1968 data yields the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
-
15
LEFT
25
20
20
-
15

In light of the foregoing, the examiner should consider and discuss the likelihood that medically significant threshold shifts occurred at any frequencies during service in either ear, and should consider the Veteran's lay statements with respect to the onset and progression of his hearing loss, and his in-service exposure to noise.  The examiner should also discuss the medical significance, if any, of the fact that the Veteran had puretone thresholds of 25 decibels in both ears at 500 Hertz in August 1968, as converted, as well as the fact that there is no in-service data available for the frequency of 3,000 Hertz.

A complete rationale for all opinions must be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


